Exhibit 10.3
 
Confidential Materials omitted and filed separately
with the Securities and Exchange Commission. Double asterisks denote omissions
 
[exhibit10-3.gif]
 
 

--------------------------------------------------------------------------------



PAGE 2
This modification revises Sections C, and H of contract #200-2011-42084.
Section C.1.(m) is modified as follows:
(m) At least [**] business days prior to the product being ready for pick up by
the SNS, the Contractor shall provide to the Contracting Officer and Contracting
Officer's Representative (COR):
a. The date the product will be ready for loading on the truck(s) scheduled by
the SNS
b. Physical address of the product pick up location (facility name, address,
point of contact name and telephone number)
c. Number of pallets, vials, and doses to be loaded
And
at least [**] calendar days prior to the product being ready for pick up by the
SNS, the Contractor shall provide the Contracting Officer and COR
a. Certificate(s) of Analysis
b. FDA Lot Release(s) for the lots to be delivered.
Section H.2- Non-disclosure Agreement for Contractor and Contractor Employees is
replaced in its entirety in accordance with CDC Policy Manual, Information
Security CDC-09, with the following:
Non-Disclosure Agreements for Contractor and Contractor Employees
H.2.1    The contractor shall prepare and submit a Non-Disclosure Agreement
(NDA) to the Contracting Officer prior to access of government information or
the commencement of work at CDC.
H.2.2    The NDA made part of this clause, Exhibit I and II is required in
service contracts where positions and/or functions proposed to be filled by
contractor's employees will have access to non-public and procure-ment-sensitive
information.  The NDA also requires contractor's employees properly identify
themselves as employees of a contractor when communicating or interacting with
CDC employees, employees of other governmental entities (when communication or
interaction relates to the contractor's work with the CDC), and members of the
public.  The Federal Acquisition Regulation (FAR) 37.114(c), states "All
contractor personnel attending meetings, answering Government telephones, and
working in other situations where their contractor status is not obvious to
third parties are required to identify themselves as such to avoid creating an
impression in the minds of members of the public or Congress that they are
Government officials, unless, in the judgment of the agency, no harm can come
from failing to identify themselves.  They must also ensure that all documents
or reports produced by contractors are suitably marked as contractor products or
that contractor participation is appropriately disclosed."
H.2.3    The Contractor shall inform employees of the identification
requirements by which they must abide and monitor employee compliance with the
identification requirements.
H.2.4    During the contract performance period, the Contractor is responsible
to ensure that all additional or replacement contractors' employees sign a NDA
and it is submitted to the Contracting Officer prior to commencement of their
work with the CDC.
H.2.5    Contractor employees in designated positions or functions that have not
signed the appropriate NDA shall not have access to any non-public, procurement
sensitive information or participate in government meeting where sensitive
information may be discussed.
H.2.6            The Contractor shall prepare and maintain a current list of
employees working under NDAs and submit to the Contracting Officer upon request
during the contract period of performance.  The list should at a minimum
include: contract number, employee's name, position, date of hire and NDA
requirement.
EXHIBIT I
Centers for Disease Control and Prevention (CDC)
Contractor Non-Disclosure Agreement
I.            Non-public Information
[Name of contractor] understands that in order to fulfill the responsibilities
pursuant to [Contract name and number] between the Centers for Disease Control
and Prevention and [Name of CDC contractor] dated [date], employees of
[contractor] will have access to non-public information, including confidential
and privileged information contained in government-owned information technology
systems.  For purposes of this agreement, confidential information means
government information that is not or will not be generally available to the
public.  Privileged information means information which cannot be disclosed
without prior written consent.
In order to properly safeguard non-public information, [contractor] agrees to
ensure that prior to being granted access to government information or the
commencement of work for the CDC, whichever is applicable, all employees will
sign a Non-Disclosure Agreement (NDA) provided by the CDC prior to beginning
work for the CDC.  Contractor agrees to submit to the contracting official the
original signed copies of NDAs signed by the contractor's employees in
accordance with the instructions provided by the contracting official.  Failure
to provide signed NDAs in accordance with this agreement and instructions
provided by the contracting official could delay or prevent the employee from
commencing or continuing work at the CDC until such agreement is signed and
returned to the contracting official.
Contractor further agrees tl1at it will not cause or encourage any employee to
disclose, publish, divulge, release, or make known in any manner or to any
extent, to any individual other than an authorized Government employee any
non-public information that the employee may obtain in connection  with the
performance of the employee's responsibilities to the CDC.
II.            Procurement-Sensitive Information
Contractor further agrees that it will not cause or encourage any employee to
disclose, publish, divulge, release, or make known in any manner or to any
extent, to any individual, other than an authorized Government employee, any
procurement-sensitive information gained while in connection with fulfilling the
employee's responsibilities at the CDC.  For purposes of this agreement,
procurement-sensitive information includes, but is not limited to, all
information in Statements of Work (SOW), Requests for Contract (RFC), and
Requests for Proposal (RFP); Responses to RFPs, including questions from
potential offerors; non-public information regarding procurements; all
documents, conversations, discussions, data, correspondence, electronic mail
(e-mail), presentations, or any other written or verbal communications relating
to, concerning, or affecting proposed or pending solicitations or awards;
procurement data; contract information plans; strategies; source selection
information and documentation; offerors' identities; technical and cost data;
the identity of government personnel involved in the solicitation; the schedule
of key technical and procurement events in the award determination process; and
any other information that may provide an unfair competitive advantage to a
contractor or potential contractor if improperly disclosed to them, or any of
their employees.
Contractor understands and agrees that employee access to any
procurement-sensitive information may create a conflict of interest which will
preclude contractor from becoming a competitor for any acquisition(s) resulting
from this information. Therefore, if an employee participates in any discussions
relating to procurement-sensitive information, assists in developing any
procurement-sensitive information, or otherwise obtains any
procurement-sensitive information during the course of performing duties at the
CDC, contractor understands and agrees that contractor are be excluded from
competing for any acquisition(s) resulting from this information.
III.            Identification of Non-Government Employees
Contractor understands that its employees are not agents of the Government.
 Therefore, unless otherwise directed in writing by the CDC, contractor agrees
to assist and monitor employee compliance with the following identification
procedures:
A.
At the beginning of interactions with CDC employees, employees of other
governmental entities, members of the public or the media (when such
communication or interaction relates to the contractor's work with the CDC),
contractors' employees will identify themselves as an employee of a contractor.

B.
Contractors' employees will include the following disclosures in all written
communications, including outgoing electronic mail (e-mail) messages, in
connection with contractual duties to the CDC:

Employee's name
Name of contractor
Center or office affiliation
Centers for Disease Control and Prevention
C.
At the beginning of telephone conversations or conference calls, contractors'
employees will identify themselves as an employee of a contractor.

D.
Contractors should not wear any CDC logo on clothing, except for a CDC issued
security badge while carrying out work for CDC or on CDC premises.  The only
other exception is when a CDC management official has granted permission to use
the CDC logo.

E.
Contractors' employees will program CDC voice mail message to identify
themselves as an employee of a contractor.

I understand that federal laws including, 18 U.S.C. 641 and 18 U.S.C. 2071,
provide criminal penalties for, among other things, unlawfully removing,
destroying or converting to personal use, or use of another, any public records.
 Contractor acknowledges that contractor has read and fully understands this
agreement.
Name of contractor: _________________________________________________
Signature of Authorized Representative of Contractor: ______________________
Date: _______________________
Copies retained by: contracting official and contractor
EXHIBIT II
Centers for Disease Control and Prevention (CDC)
Contractors' Employee Non-Disclosure Agreement


I.            Non-Public Information
I understand that in order to fulfill my responsibilities as an employee of
[Name of CDC contractor], I will have access to non-public information,
including confidential and privileged information contained in government-owned
information technology systems.  For purposes of this agreement, confidential
information means government information that is not or will not be generally
available to the public.  Privileged information means information which cannot
be disclosed without the prior written consent of the CDC.
I [Name of Employee], agree to use non-public information only in performance of
my responsibilities to the CDC.  I agree further that I will not disclose,
publish, divulge, release, or make known in any manner or to any extent, to any
individual other than an authorized Government employee, any non-public
information that I may obtain in connection with the performance of my
responsibilities to the CDC.
II.            Procurement-Sensitive Information
I further agree that unless I have prior written permission from the CDC, I will
not disclose, publish, divulge, release, or make known in any manner or to any
extent, to any individual other than an authorized Government employee, any
procurement-sensitive information gained in connection with the performance of
my responsibilities to the CDC.  I specifically agree not to disclose any
non-public, procurement-sensitive information to employees of my company or any
other organization unless so authorized in writing by the CDC. For purposes of
this agreement, procurement-sensitive information includes, but is not limited
to, all information in Statements of Work (SOW), Requests for Contract (RFC),
and Requests for Proposal (RFP); Responses to RFPs, including questions from
potential offerors; non-public information regarding procurements; all
documents, conversations, discussions, data, correspondence, electronic mail
(e-mail), presentations, or any other written or verbal communication; relating
to, concerning, or affecting proposed or pending solicitations or awards;
procurement data; contract information plans; strategies; source selection
information and documentation; offerors' identities; technical and cost data;
the identity of government personal involved in the acquisition; the schedule of
key technical and procurement events in the award determination process; and any
other information that may provide an unfair competitive advantage to a
contractor or potential contractor if improperly disclosed to them, or any of
their employees.
I understand and agree that my access to any procurement-sensitive information
may create a conflict of interest which will preclude me, my current employer,
or a future employer from becoming a competitor for any resulting government
acquisition derived from this information.  Therefore, if I participate in any
discussions relating to procurement-sensitive information, assist in developing
any procurement-sensitive information, or otherwise obtain any
procurement-sensitive information during the course of performing my duties at
the CDC, I understand and agree that I, my current employer, and any future
employer(s) are excluded from competing for any resulting acquisitions.
III.
Special Non-Disclosure Clause for Contractors with Access to CDC Grants
Management and Procurement-Related Information Technology Systems

In addition to complying with the non-disclosure requirements and safeguards
stated above, I understand that my authorization to use CDC's grants management
and procurement systems is strictly limited to the access and functions
necessary for the performance of my responsibilities to the CDC and which have
been approved in advance by the CDC. I understand that I am not authorized to
enter procurement requests for any requirements pertaining to contracts or
subcontracts held by me or my employer.
IV.            Identification as a Non-Government Employee
I understand that as an employee of a government contractor, I represent an
independent organization and I am not an agent of the Government.  Therefore, I
agree that unless I have prior written authorization from the CDC, I will, at
the beginning of interactions with CDC employees, employees of other
governmental entities, members of the public, or the media (when such
communication or interaction relates to the contractor's work with the CDC),
identify myself as an employee of a contractor.  I further agree to use the
following identification procedures in connection with my work at the CDC:
A.  I will include the following disclosures in all written communications,
including outgoing electronic mail (e­mail) messages:
Employee's name
Name of contractor
Center or office affiliation
Centers for Disease Control and Prevention
B.  I will identify myself as an employee of a contractor at the beginning of
telephone conversations or conference calls;
C.  I will not wear any CDC logo on clothing, except for a CDC issued security
badge while carrying out work for CDC or on CDC premises; the only other
exception is when a CDC management official has granted permission to use the
CDC logo.
D.  I will program my CDC voice mail message to identify myself as a
contractors' employee.
I understand that federal laws including, 18 U.S.C. 641 and 18 U.S.C. 2071,
provide criminal penalties for, among other things, unlawfully removing,
destroying or converting to personal use, or use of another, any public records.
I acknowledge that I have read and fully understand this agreement
Name of contractor: ________________________________
Name of Employee:________________________________
Signature of Employee: _____________________________
Copies retained by: contracting official, contractor, and Employee
(End of Clause)
Consider all other terms and conditions of the contract unchanged and in full
force and effect.


 